                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   3
                                                       Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4
                                                       FAX: 916.927.3706
                                                   5
                                                   6   Attorneys for Defendants COUNTY OF YUBA; JEREMY STRANG, JOHN JACENICH and
                                                       MELANIE MARQUEZ
                                                   7
                                                                                        UNITED STATES DISTRICT COURT
                                                   8
                                                   9                                    EASTERN DISTRICT OF CALIFORNIA

                                                  10   JUSTIN GREEN, individually and doing              CASE NO. 2:18-CV-02234-JAM-AC
                                                       business as GREEN SOLUTIONS,
                                                  11
                                                                                                         STIPULATION TO EXTEND TIME
                                                  12                     Plaintiff,                      TO   RESPOND   TO   SECOND
                                                                                                         AMENDED COMPLAINT; ORDER
                 350 University Ave., Suite 200




                                                  13   v.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                       COUNTY OF YUBA; JEREMY STRANG,                    Complaint: 08/16/18
                                                  15   individually and in his official capacity;
                                                       JOHN JACENICH, individually and his
                                                  16   official capacity; MELANIE MARQUEZ,
                                                  17   individually and in her official capacity And
                                                       DOES 1-10 inclusive,
                                                  18
                                                                   Defendants.
                                                  19   ___________________________________/
                                                  20           Pursuant to Local Rule 144(a), Plaintiff JUSTIN GREEN and Defendants COUNTY OF
                                                  21   YUBA, JEREMY STRANG, JOHN JACENICH and MELANIE MARQUEZ (“Defendants”), by
                                                  22   and through their respective counsel, hereby agree to extend the time an additional 14 days, to
                                                  23   April 5, 2019, for Defendants to respond to the Second Amended Complaint of Plaintiff served on
                                                  24   March 8, 2019 (ECF No. 14). Good cause exists for this extension, as the parties are engaged in
                                                  25   meet and confer process in an effort to potentially avoid a motion to dismiss, and additional time
                                                  26   is necessary to complete the meet and confer process.
                                                  27
                                                  28


                                                       {01985205.DOCX}                                  1
                                                        STIPULATION TO EXTEND TIME TO RESPOND TO SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
                                                   1   Dated: March 22, 2019                       PORTER SCOTT
                                                                                                   A PROFESSIONAL CORPORATION
                                                   2
                                                   3                                               By /s/John R. Whitefleet_________________
                                                                                                          John R. Whitefleet
                                                   4                                                      Attorney for Defendants COUNTY OF
                                                                                                          YUBA, JEREMY STRANG, JOHN
                                                   5
                                                                                                          JACENICH and MELANIE MARQUEZ
                                                   6
                                                   7   Dated: March 22, 2019                       ATTORNEYS FOR PLAINTIFF

                                                   8                                               By /s /Samuel D. Berns (authorized on 3/21/19)
                                                   9                                                       Samuel D. Berns
                                                                                                           Michael Mapes
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                                                                   ORDER
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Having considered the parties’ Stipulation and good cause appearing:
                                                  15           IT IS HEREBY ORDERED that that date for Defendants COUNTY OF YUBA;
                                                  16   JEREMY STRANG, JOHN JACENICH and MELANIE MARQUEZ to respond to the Second
                                                  17   Amended Complaint of Plaintiff is hereby extended to April 5, 2019.
                                                  18           IT IS SO ORDERED.
                                                  19
                                                  20   Dated: 3/22/2019                            /s/ John A. Mendez_____________
                                                  21                                               HON. JOHN A. MENDEZ
                                                                                                   United States District Court Judge
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28


                                                       {01985205.DOCX}                                  2
                                                        STIPULATION TO EXTEND TIME TO RESPOND TO SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
